Citation Nr: 0733086	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-32 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
cervical discectomy and fusion, with spondylosis and 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to June 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the VA 
Regional Office (RO) in Winston-Salem, North Carolina. 

The veteran's claims also initially included entitlement to 
an initial compensable rating for a chin scar due to injury; 
entitlement to service connection for sleep problems due to 
medication; entitlement to service connection for migraine 
headaches; and entitlement to service connection for a nerve 
condition, to account for claimed chronic pain shooting down 
the spinal cord.  However, the issues were withdrawn, as 
indicated in the September 2004 VA Form 9.  Therefore, the 
Board will only address the issue of entitlement to an 
initial rating in excess of 20 percent for cervical 
discectomy and fusion, with spondylosis and residuals.

The issue of entitlement to an initial rating in excess of 20 
percent for cervical discectomy and fusion, with spondylosis 
and residuals is addressed in the REMAND portion of the 
decision below.  This case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The veteran seeks entitlement to an initial rating in excess 
of 20 percent for cervical discectomy and fusion, with 
spondylosis and residuals.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).

The Board notes that the veteran underwent a VA neurological 
examination in April 2004.  The examination report, however, 
is unclear as to the presence and severity of any 
radiculopathy in terms of 38 C.F.R. 4.124a, Diagnostic Code 
8521, which concerns paralysis of the external popliteal 
nerve (common peroneal).  The examiner noted "S/P fusion of 
C3 and C4 vertebral bodies, following an injury with disc 
herniation in 2001, with radicular symptoms persisting, but 
no evidence of myelopathy."  The examiner, however, did not 
describe the extent and severity of such radiculopathy.  
Also, in VA progess notes dated July 2004, the examiner 
rendered an impression that the veteran suffered from S/P 
cervical discotomy and fusion for posttraumatic C3-4 disc 
herniation, with radiculopathy.  The extent and severity of 
the radiculopathy will need to be addressed in greater detail 
in a further neurological examination report before the Board 
can determine whether separate compensable evaluations are 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
nature and extent of his service-
connected cervical spine disorder, as 
well as any associated radiculopathy of 
the upper extremeties.

The examiner should also conduct range of 
motion studies and specifically note 
whether this disorder results in 
radiculopathy to one or both upper 
extremities.  If so, the examiner should 
describe the extent and effect of such 
radiculopathy.  Any pain on motion or 
functional loss due to pain of the 
cervical spine should also be noted.

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND
and acknowledges such review in the 
examination report.  

2.  After completion of the above 
development, the issue of entitlement to 
an initial rating in excess of 20 percent 
for cervical discectomy and fusion, with 
spondylosis and residuals, should be 
reajudicated.  This readjudication should 
include the question of whether separate 
evaluations are warranted for secondary 
upper extremity radiculopathy.  If the 
determination of this claim remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



